671 N.W.2d 741 (2003)
In re PETITION FOR DISCIPLINARY ACTION AGAINST C. Charles CHINQUIST, a Minnesota Attorney.
No. A03-1693.
Supreme Court of Minnesota.
December 2, 2003.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent C. Charles Chinquist has committed professional misconduct warranting public discipline, namely, failure to file or timely file state and federal individual income tax returns for the years 1991 through 2001 in violation of Minn. R. Prof. Conduct 8.4(d).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a 90-day suspension with no waiver of the reinstatement hearing provided for in Rule 18, RLPR. The parties further recommend that reinstatement be conditioned on (1) payment of costs in the amount of $900 under Rule 24(d), RLPR; (2) compliance with Rule 26, RLPR; (3) successful completion of the professional responsibility bar examination under Rule 18(e), RLPR; and (4) satisfaction of continuing legal education requirements under Rule 18(e), RLPR; (5) evidence that all state and federal tax returns that are due have been filed; and (6) agreements with the state and federal authorities for payment of all outstanding tax liability.
*742 This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent C. Charles Chinquist is suspended from the practice of law for 90 days, subject to the agreed-upon conditions set forth above, with no waiver of the reinstatement hearing provided in Rule 18, RLPR. Respondent shall pay $900 in costs under Rule 24, RLPR.
  BY THE COURT:
  /s/ Paul H. Anderson
  Associate Justice